t c memo united_states tax_court estate of robert v schuler deceased jay schuler thomas schuler co-personal representatives petitioner v commissioner of internal revenue respondent docket no filed date richard e t smith jon j jensen and garry a pearson for petitioner tracy anagnost martinez and melissa j hedtke for respondent memorandum findings_of_fact and opinion parr judge respondent determined a deficiency of dollar_figure in the federal estate_tax due from the estate of robert v schuler decedent - - after concessions the sole issue for decision is whether decedent's transfers of stock in and to members of his brother's family were in substance indirect gifts of stock to members of his own family we hold they were findings_of_fact some of the facts have been stipulated and are so found unless otherwise noted the stipulation of facts and the accompanying exhibits are incorporated herein by this reference decedent died testate on date in wahpeton north dakota wahpeton at the time the petition in this case was filed the personal_representatives of the estate jay schuler and thomas schuler resided in wahpeton all section references are to the internal_revenue_code in effect for the date of decedent's death and all rule references ‘in the notice_of_deficiency respondent determined values for certain real properties and a limited_partnership_interest owned by decedent at the time of his death that decreased the value of the gross_estate respondent determined that the value of the taxable_estate should be increased for the amount claimed as a charitable deduction which was in excess of the value of the properties contributed to qualified charities for the unreported value of decedent's brokerage account and for interest accrued on certain indebtedness owed to decedent the estate concedes these adjustments the estate attached schedule j to form_706 united_states estate and generation-skipping_transfer_tax return to claim deductions for dollar_figure of attorney's_fees dollar_figure of accountant's_fees and dollar_figure of miscellaneous expenses the parties have stipulated that the estate will incur additional administrative expenses which will further decrease the value of the taxable_estate are to the tax_court rules_of_practice and procedure unless otherwise indicated the schuler family businesses minn-kota ag products inc at sometime during the late 1930's or early 1940's the parents of decedent and decedent's brother george m schuler jr decedent's brother or george established schuler grain co a grain elevator business located in the red river valley region of west central minnesota decedent and his brother expanded the grain elevator business into a full-service agricultural center by selling farmers seed and fertilizer in the spring and by buying grain from them at harvest time when chemical supplements became available for agricultural use decedent and his brother sold the farmers the chemicals upon the demise of their parents decedent and his brother became the owners of the business in schuler grain co reorganized into a corporation called minn-kota ag products inc minn-kota minn-kota issued class a voting common_stock all of which was owned by an unrelated employee and nonvoting noncumulative preferred_stock in all of the minn-kota voting common_stock was acquired by george's son george m schuler iii jody and the preferred_stock converted into restricted_class b common_stock which was owned by decedent decedent's son jay schuler jay george and jody sigco sunplant inc in decedent george and their mother dorothy formed sigco sunplant inc sigco sigco is engaged in the sunflower seed business upon dorothy's demise sigco was owned equally by decedent and his brother the plan and the stock transfers decedent had heart disease had undergone heart bypass surgery and had suffered seven heart attacks most of them before the transfers at issue decedent had seven children his brother has six children and many of both men's children have children in discussions with their insurance agent dave middaugh mr middaugh decedent and his brother made it clear that they wanted their families to succeed them in the businesses and that they wanted decedent's family to control sigco and george's family to control minn-kota after many discussions decedent his brother and mr middaugh devised a three-step plan to transfer divided ownership of sigma and minn-kota to each other's family and to use sec_2503 to save estate_taxes the first step to transfer the sigco stock was for decedent and his wife to make joint_gifts of sigco stock equal to dollar_figure of value to their children and grandchildren during date and date the second step was for george and his wife to - - duplicate the first step that is to make joint transfers of sigco stock equal in value to dollar_figure to each of decedent's children and grandchildren the third step in their scheme was for certain of decedent's children to transfer the shares that they had received to four of their siblings including to jay and his children ’ the first step to transfer the minn-kota stock was for george and his wife to make joint_gifts of minn-kota stock valued at dollar_figure to each of their children and grandchildren in date and date the second step was for decedent and his wife to duplicate the first step that is to transfer in each year dollar_figure of minn-kota stock to george and his wife and their children the third step was for certain of george's children and their spouses to transfer the stock in amounts equal in value to dollar_figure to jody and his wife holly and to their children george m schuler iv george iv and william transfers of sigco stock on date in addition to transferring shares of mr middaugh's notes with respect to this plan stated that the irs could claim step is a step transaction - would be highly likely if there was a written_agreement to do so and if it was done at the same time suggest it be voluntary and at the end of at earliest the third step had not been executed at the time of trial ‘mr middaugh made a note similar to the one in supra note with respect to this step of the scheme at the time of trial step had not been executed -- - sigco stock to his children and their spouses and children decedent transferred shares to his brother's son and his family as follows relationship of number value transferee transferee to decedent of shares of shares jody nephew dollar_figure dollar_figure holly schuler holly niece by marriage dollar_figure big_number george iv grandnephew dollar_figure big_number total big_number on that same day in addition to transferring shares of sigco stock to jody and his wife and their children george transferred shares to decedent's children and their spouses as follows relationship of number value transferee transferee to decedent of shares of shares jay son dollar_figure dollar_figure thomas son dollar_figure big_number jennifer daughter-in-law dollar_figure big_number cynthia deal daughter dollar_figure big_number mike deal son-in-law dollar_figure big_number constance waibel daughter dollar_figure big_number christine haire daughter dollar_figure big_number kathleen deal daughter dollar_figure big_number karen steinborn daughter dollar_figure big_number kyle steinborn son-in-law dollar_figure big_number total big_number transfers of minn-kota stock on date decedent transferred shares of minn- decedent's wife consented to have the transfers including generation-skipping transfers made by decedent during considered as made one-half by each see sec_2513 - jj - kota stock to his brother and his brother's family as follows relationship of number value transferee transferee to decedent of shares of shares george brother dollar_figure barbara sister-in-law dollar_figure james nephew dollar_figure jerome nephew dollar_figure kim nephew dollar_figure jan mccann niece dollar_figure francine cook niece dollar_figure george iv grandnephew dollar_figure william grandnephew dollar_figure total dollar_figure although george transferred shares of minn-kota to his children and to his children's families on this same day george did not transfer any shares of minn-kota to any members of decedent's family transfers of sigco stock on date in addition to transferring shares of sigco to members of his own family decedent made the following transfers’ to members of his brother's family relationship of number value transferee transferee to decedent of shares of shares jody nephew dollar_figure dollar_figure holly niece by marriage dollar_figure big_number william grandnephew dollar_figure big_number total big_number on the same day george made the following transfers of -decedent's wife consented to have the transfers including generation-skipping transfers made by decedent during considered as made one-half by each see sec_2513 sigco stock to decedent's family transferee jay thomas jennifer cynthia deal mike deal karen steinborn kyle steinborn constance waibel christine haire kathleen deal total relationship of transferee to decedent number of shares value of shares son son daughter daughter son-in-law daughter son-in-law daughter daughter daughter transfers of minn-kota stock on january his brother's family transferee george barbara james jerome kim francine cook jan mccann george iv william total on the same day his own family decedent's family before making the december transfers at issue sigco shares outstanding however nmnnnrfrprfnnndndn wn dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number decedent made transfers of minn-kota to as follows relationship of transferee to decedent number of shares value of shares brother sister-in-law nephew nephew nephew niece niece grandnephew grandnephew dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure george made transfers of minn-kota stock to he transferred no shares of minn-kota to and date decedent and his son owned percent of the decedent owned percent and jay owned - percent and george owned the other percent additionally decedent and his family collectively owned percent of the minn-kota class b common shares decedent owned percent and his family owned percent and george and his family owned the other percent jody owned percent of the minn-kota class a voting common_stock after the transfers decedent's family owned almost percent of sigco and george's family owned almost percent of minn-kota jody continued to own all of the minn-kota voting common_stock before making these transfers in which decedent transferred stock valued at dollar_figure to his brother's family and george transferred stock valued at dollar_figure to decedent's family neither brother had ever transferred any sigco or minn-kota stock to the other's family george transferred shares of minn- kota stock to decedent's son jay on date date and date the value of the stock in each of these transfers was dollar_figure george made no transfers of stock to any other members of decedent's family during this time ‘the parties stipulated that george made no transfers of stock to decedent's children after however the parties agree that stipulation is incorrect and that george made these transfers to jay at these times -- - opinion respondent determined that decedent's transfers of sigco and minn-kota stock during and to his brother's family were reciprocated or crossed and in substance gifts to decedent's own children and their families accordingly respondent disallowed the annual exclusions for gifts of a present_interest for decedent's transfers of stock to his brother's family and increased the amount of taxable_gifts reported on decedent's_estate tax_return the estate contends that respondent's determination is erroneous because the transfers at issue were made for a business_purpose and decedent's intent in making the transfers was donative sec_2001 provides that a tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states the tax imposed is equal to the excess of a tentative_tax computed on the sum of the taxable_estate and the adjusted_taxable_gifts over the aggregate amount of tax that would have been payable with respect to gifts made by the decedent after date using the unified rate schedule in effect at the date of death see sec_2001 the term adjusted_taxable_gifts means the total amount of the taxable_gifts within the meaning of sec_2503 made by the decedent after date other than gifts which are includable in the gross_estate see id in general a tax is imposed for each calendar_year on the transfer of property by gift by any individual whether the gift is made directly or indirectly see sec_2501 sec_2511 the term taxable_gifts means the total_amount_of_gifts made during the calendar_year less certain deductions see sec_2503 however the first dollar_figure of gifts of a present_interest in property made by a donor to any person in a calendar_year are excluded from taxable_gifts see sec_2503 as a general_rule we respect the form of a transaction we do not apply the substance over form principles unless the circumstances so warrant see 293_us_465 96_tc_675 the reciprocal_trust doctrine an application of substance over form has been used in the estate and gift_tax area to determine who is the transferor_of_property for the purposes of inclusion in the gross_estate see 395_us_316 recently in sather v commissioner tcmemo_1999_309 this court applied the reciprocal_trust doctrine to reduce the number of present_interest annual exclusions for gift_tax purposes in united_states v estate of grace supra joseph p grace created a_trust for the benefit of his wife and weeks later his wife created a substantially identical trust for his benefit in holding that for federal estate_tax purposes each settlor will be considered the creator of the trust that is in form created by the other the supreme court stated it is undisputed that the two trusts are interrelated they are substantially identical in terms and were created at approximately the same time indeed they were part of a single transaction designed and carried out by decedent it is also clear that the transfers in trust left each party to the extent of mutual value in the same objective position as before indeed it appears as would be expected in transfers between husband and wife that the effective position of each party vis-a-vis the property did not change at all it is no answer that the transferred properties were different in character for purposes of the estate_tax we think that economic value is the only workable criterion id pincite in the instant case the transfers were not made in trust however that is a distinction without a difference the law searches out the reality and is not concerned with the form 109_f2d_99 2d cir affg 39_bta_17 see also united_states v estate of grace supra pincite thus the same principle and much of the same factors of the reciprocal_trust doctrine are considered in the reciprocal transaction doctrine which applies to reciprocal indirect transfers of a present_interest for instance in furst v commissioner tcmemo_1962_221 this court found that where six donors each made transfers of shares of stock to members of his or her immediate_family and transfers of the same stock in the same amounts to members of each other donor's immediate_family the transfers in reality gave the members of a donor's family all of the stock that donor transferred therefore we held that the number of annual exclusions would be determined by the number of recipients in each donor's immediate_family moreover in 493_f2d_1225 4th cir the taxpayer transferred stock ina closely_held_corporation to each of his three children and to each of the three children of his brother on that same day the taxpayer's brother transferred the same number of shares to each of his three children and to each child of the taxpayer the court held without deciding whether united_states v estate of grace supra would apply with equal force to indirect gifts that a reasonable jury could have concluded that the taxpayer intended to benefit his children by the transfers rather than those of his brother accordingly the court sustained the commissioner's disallowance of the annual exclusion for gifts the taxpayer claimed for the transfers to his brother's children the facts of the instant case prove conclusively that the transfers at issue were reciprocal that is decedent's transfers to his brother's family were made in exchange for george's transfers to decedent's family members the parties stipulated that the brothers’ motivations in making the transfers included the desire to separate ownership of sigco and minn-kota between the two families and to minimize estate_taxes clearly as both decedent and his brother owned stock of both corporations separation of ownership by exchanging the stock through transfers to each other's family members at least implies reciprocity the estate asserts however that the business_purpose for exchanging the stock excepts these transactions from the reciprocal transaction doctrine we disagree the estate contends that the business_purpose was to divide the companies and place jay in control of sigco and jody in control of minn-kota separation of the families' ownership of sigco and minn-kota insofar as it was accomplished was not the main purpose of the transfers before the transfers decedent's family owned percent of sigco after the transfers it owned almost percent thus the transfers resulted in little of the sigco ownership shifting from george's family to decedent's family moreover the estate's contention is proved false by the facts that decedent transferred shares of sigco in and to george's son jody and other members of george's family and george transferred more than big_number minn-kota shares to decedent's son jay after decedent's death finally before the transfers at issue decedent owned percent of the sigco shares outstanding and jay owned percent collectively a 75-percent majority therefore the transfers at -- - issue were not necessary for jay to acquire control of sigco both before and after the transfers jody owned percent of the minn-kota voting_stock and therefore controlled minn-kota acquiring control of minn-kota for jody was not the purpose of the transfers a business_purpose if any was not the primary motivation for making the reciprocal transfers at issue it is an inescapable conclusion that decedent and his brother made the circuitous transfers for the primary purpose of increasing the number of exclusions under sec_2503 that otherwise would have been available to them in united_states v estate of grace supra the supreme court held that application of the reciprocal_trust doctrine requires only that the trusts be interrelated and requires that the arrangement to the extent of mutual value leave the settlors in approximately the same economic position as they would have been in had they created the trusts naming themselves as life beneficiaries in concluding application of the reciprocal_trust doctrine does not depend upon a finding that each trust was created as a quid pro quo for the other the supreme court stated we do not mean to say that the existence of consideration in the traditional legal sense of a bargained-for exchange can n ever be relevant in certain cases inquiries into a settlor's reasons for creating the trusts may be helpful in establishing the requisite link between the two trusts we only hold -- - that a finding of a bargained-for consideration is not necessary to establish reciprocity united_states v estate of grace u s pincite n in this case the transfers were interrelated we have no doubt that decedent's transfers of stock to his brother's family were guid pro quo for george's transfers of stock to decedent's family the exchanged stock was the bargained-for consideration furthermore the brothers' plan to exchange the stock via transfers to each other's families on the same days in and establishes that the transfers were reciprocal see lehman v commissioner supra pincite here the transfer by the decedent's brother having been paid for and brought about by the decedent was in substance a 'transfer' by the decedent the estate contends that decedent was not left in the same economic position after the transfers as his net_worth was severely depleted the estate misconstrues the reciprocal transaction doctrine the relevant inquiry in reciprocal indirect transfer cases is whether the transferees are in approximately the same economic position as they would be if the donor transferred the property directly to them see schultz v united_states supra furst v commissioner supra here in simultaneous circuitous transfers decedent conveyed stock with a total value of dollar_figure to his brother's family and george conveyed stock with a total value of dollar_figure to decedent's family the difference in these amounts dollar_figure was eliminated by george's transfer of stock with a total value of dollar_figure to decedent's son jay in the years following decedent's death thus it is clear that decedent's family members received stock of approximately the same economic value via the circuitous route devised by decedent his brother and their insurance agent as they would have by direct transfers from decedent finally the estate asserts that the reciprocal transaction doctrine does not apply to this case because decedent would have made the transfers to his brother's family even if george had made no reciprocal transfers to decedent's family we disagree we find implausible the estate's assertion that decedent would have transferred gratuitously assets sufficient to severely deplete his net_worth moreover it well settled that the federal estate_tax does not hinge upon the subjective intent of the decedent see united_states v estate of grace supra pincite relevant to the decision in this case is that the objective facts prove conclusively that decedent and his brother executed a plan to make simultaneous reciprocal transfers of property of approximately equal economic value to each other's family members and that decedent's immediate_family members received property of approximately the same economic value as they would -- - have received if decedent had transferred the property directly to them the estate's position has no basis in either fact or law accordingly respondent is sustained on this issue to reflect the foregoing decision will be entered under rule
